924 F.2d 1051Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie Lee FELDER, Plaintiff-Appellant,v.RICHMOND CITY JAIL ADMINISTRATION, Defendant-Appellee.
No. 90-7382.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1990.Decided Feb. 1, 1991.Rehearing and Rehearing In Banc Denied Feb. 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-239)
Freddie Lee Felder, appellant pro se.
John Adrian Gibney, Jr., Shuford, Rubin, Gibney & Dunn, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Freddie Lee Felder appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Felder v. Richmond City Jail, CA-90-239 (E.D.Va. Oct. 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.